      Case 1:17-cr-00283-LAP Document 387 Filed 09/15/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

          -against-
                                            No. 17 Cr. 283 (LAP)
MARKEEN JORDAN,
                                                    ORDER
                  Defendant.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

    Before the Court is Defendant Markeen Jordan’s request for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).

(Dkt. no. 371.)       For the reasons set forth below, the request is

denied.

    Background

    Mr. Jordan is no stranger to the criminal justice system.

In 2010, he was convicted of attempted criminal possession of a

weapon and sentenced to one year imprisonment.         (Presentence

Report (“PSR”) ¶ 68.)      In 2012, Mr. Jordan participated in an

armed robbery with several co-conspirators in which the victim

was shot multiple times.       Defendant was convicted and sentenced

to five years imprisonment.       (PSR ¶ 69.)   In 2013, Mr. Jordan

was convicted of participating in a narcotics conspiracy and

sentenced to 30 months’ imprisonment.       (PSR ¶ 70.)     Upon his

release from federal custody, Mr. Jordan was returned to state

custody to complete his previous sentence.        He was released from

state custody in November of 2016 and placed on state parole and


                                    1
      Case 1:17-cr-00283-LAP Document 387 Filed 09/15/20 Page 2 of 7



federal supervised release.     Despite his being on state parole

and federal supervised release, Mr. Jordan joined a violent drug

trafficking organization operating on Davidson Avenue, a

residential block, in the Bronx.        In January of 2020, he was

sentenced to 72 months’ imprisonment to be followed by 15 years

of supervised release.

    Mr. Jordan has also amassed multiple disciplinary sanctions

during his federal incarceration.        In November 2017, he was

sanctioned for refusing to obey an order; in August of 2018, he

was sanctioned for assault without serious injury; and in June

of 2019, he was sanctioned for fighting with another

inmate.   (See PSR at ¶¶ 8-10.)

    Defendant submitted a request for compassionate release to

the BOP on June 7, 2020, and the Warden denied it on June 17.

    Applicable Law

    A court “may not modify a term of imprisonment once it has

been imposed except that”:

    the court, upon motion of the Director of the Bureau
    of Prisons, or upon motion of the defendant after the
    defendant has fully exhausted all administrative
    rights to appeal a failure of the Bureau of Prisons to
    bring a motion on the defendant's behalf or the lapse
    of 30 days from the receipt of such a request by the
    warden of the defendant's facility, whichever is
    earlier, may reduce the term of imprisonment (and may
    impose a term of probation or supervised release with
    or without conditions that does not exceed the
    unserved portion of the original term of
    imprisonment), after considering the factors set forth



                                    2
      Case 1:17-cr-00283-LAP Document 387 Filed 09/15/20 Page 3 of 7



    in section 3553(a) to the extent that they are
    applicable, if it finds that--

    (i) extraordinary and compelling reasons warrant such
    a reduction;

    * * * *

    and that such a reduction is consistent with
    applicable policy statements issued by the Sentencing
    Commission.

18 U.S.C.A. § 3582(c)(1)(A).

    The “applicable policy statements” referenced in the

statute are found at Section 1B1.13 of the United States

Sentencing Guidelines.    Because the statute requires that a

ruling concerning compassionate release be “consistent with

applicable policy statements issued by the Sentencing

Commission,” 18 U.S.C. § 3582(c)(1)(A), Section 1B1.13 is

binding on the Court. See Dillon v. United States, 560 U.S. 817,

826–27 (2010) (where Section 3582(c)(2) permits a sentencing

reduction based on a retroactive guideline amendment, “if such a

reduction is consistent with applicable policy statements issued

by the Sentencing Commission,” the Commission's pertinent policy

statements are binding on the court).

    Section 1B1.13 provides that a reduction of sentence is

permitted if: (1) “extraordinary and compelling reasons warrant

the reduction; (2) “the defendant is not a danger to the safety

of any other person or to the community, as provided

in 18 U.S.C. § 3142(g)”; and (3) “the reduction is consistent



                                    3
      Case 1:17-cr-00283-LAP Document 387 Filed 09/15/20 Page 4 of 7



with this policy statement.”      U.S.S.G. § 1B1.13.      As relevant

here, section 1B1.13 provides for the possibility of a sentence

reduction, assuming all other requirements are met, in the

following circumstances:

    (A)    Medical Condition of the Defendant.--

    (i)      The defendant is suffering from a terminal
             illness (i.e., a serious and advanced illness
             with an end of life trajectory). A specific
             prognosis of life expectancy (i.e., a
             probability of death within a specific time
             period) is not required. Examples include
             metastatic solid-tumor cancer, amyotrophic
             lateral sclerosis (ALS), end-stage organ
             disease, and advanced dementia.

    (ii)     The defendant is--

             (I) suffering from a serious physical or
                 medical condition,

             (II) suffering from a serious functional or
                  cognitive impairment, or

             (III) experiencing deteriorating physical or
                   mental health because of the aging
                   process,

             that substantially diminishes the ability of
             the defendant to provide selfcare within the
             environment of a correctional facility and from
             which he or she is not expected to recover.

U.S.S.G. § 1B1.13, Application Note 1.

    As the proponent of the motion, the defendant bears the

burden of proving “extraordinary and compelling reasons” exist

under the above criteria to justify early release.          See United

States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) (“A party

with an affirmative goal and presumptive access to proof on a


                                    4
      Case 1:17-cr-00283-LAP Document 387 Filed 09/15/20 Page 5 of 7



given issue normally has the burden of proof as to that

issue.”).

    Discussion

    Mr. Jordan bases his request for compassionate release on

his representation that he suffers from G6PD Deficiency, which

he states is an inherited “condition causing red blood cells to

break down in response to certain medication, infections or

other stressors.”     He asserts that, due to his condition, he

could not be treated with normal antiviral drugs and that,

should he contract COVID-19, he would likely not survive.

    Mr. Jordan’s medical records (attached to the Government’s

papers but maintained under seal), however, do not reflect G6PD

Deficiency or any other underlying health condition, other than

anemia.     Defendant did report that he is allergic to aspirin,

which he asserts is a side effect of G6PD.

    First, assuming Mr. Jordan suffers from G6PD Deficiency,

that condition, even with the COVID-19 issue, does not

constitute extraordinary and compelling reasons warranting

release.    The Government’s papers reference the precautions

taken within the BOP to minimize the spread of the virus, and it

does not appear that Mr. Jordan is currently taking any

medications or in need of medical attention.        He does not suffer

from a terminal illness or a condition that substantially

diminishes his ability to provide self-care within the


                                    5
      Case 1:17-cr-00283-LAP Document 387 Filed 09/15/20 Page 6 of 7



facility.   Thus, Defendant has not carried his burden of

demonstrating extraordinary and compelling circumstances

warranting release.

    Second, even if Defendant had demonstrated extraordinary

and compelling circumstances warranting release, his criminal

history and history of disciplinary infractions persuades the

Court that he remains a danger to his community.         As noted

above, in 2010, Mr. Jordan attempted criminally to possess a

weapon, and in 2012, participated in an armed robbery where the

victim was shot multiple times.         He has two federal drug

trafficking convictions, the second committed while on both

state parole and federal supervised release.         As if Defendant’s

lack of respect for the law is not already apparent, as also

noted above, he has also suffered multiple disciplinary

sanctions while in federal custody.         The Court further notes

that Mr. Jordan’s previous sentences of incarceration, which

were not insubstantial, have not dissuaded him from further

criminal conduct.     Thus, the Court finds that, if released, Mr.

Jordan would pose a substantial danger to the community.




                                    6
         Case 1:17-cr-00283-LAP Document 387 Filed 09/15/20 Page 7 of 7



    Conclusion

    For the reasons set out above, Mr. Jordan’s request for

compassionate release (dkt. no. 371) is denied.


SO ORDERED.

Dated:     September 15, 2020
           New York, New York




                                           ___________________________
                                           LORETTA A. PRESKA, U.S.D.J.




                                       7
